UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-6330



CHARLES C. MOORE, JR.,

                  Petitioner - Appellant,

          v.


MARVIN L. POLK,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:07-hc-02021-BO)


Submitted:   October 22, 2008               Decided:   November 18, 2008


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Charles C. Moore, Jr., Appellant Pro Se. Clarence Joe DelForge,
III, Assistant Attorney General, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles C. Moore, Jr., seeks to appeal the district

court’s order dismissing as untimely his 28 U.S.C. § 2254 (2000)

petition.    The order is not appealable unless a circuit justice or

judge     issues   a   certificate   of   appealability.    28   U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

any assessment of the constitutional claims by the district court

is debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.       Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).       We have

independently reviewed the record and conclude that Moore has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                             DISMISSED




                                     2